LEONARD, Judge,
delivered the opinion of the court.
The principles that constitute this case have been settled at the present term in Biddle v. Hussman. (See 23 Mo. 597.) The condemnation of part of the leased premises extinguished a rateable proportion of the rent; and in that case this was relied upon as a defence by the tenant in an action against him for the whole rent. In the present case, the same matter is set up as the ground of a proceeding in equity to have the proportion due for the residue of-the lot ascertained and settled once *26for all, which we think is a proper proceeding, in order to avoid a multiplicity of suits.
The trial was upon the petition and answer, without proof on either side, and at first we had some doubt whether the admissions of the answer were sufficient to show that the full rent had been paid up to the time of the condemnation. But, upon further examination, we find that, although there is a general denial of the fact, yet the specific allegations of the petition, as to the time of the condemnation, and that the rent had been paid up to a subsequent period, are admitted ; and, taking the answer most strongly against the defendant, we must consider the admission as sufficient. The judgment is affirmed.